Citation Nr: 1514095	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to rating greater than 20 percent for right pes planus with degenerative joint disease of the mid foot and right first metatarsophalangeal joint.

6.  Entitlement to rating greater than 20 percent for pes planus of the left foot. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2006, May 2010, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a September 2012 hearing before the undersigned.  A transcript is of record.  During the hearing the undersigned VLJ set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further evidence that was needed to help substantiate the claims.  Those actions satisfied the presiding VLJ's duties to explain fully the issue and suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

Indeed, partly because of the Veteran's hearing testimony and disagreement over whether the his service-connected feet disability caused aggravated his claimed bilateral ankles, the Board remanded this claim in February 2014 for additional development that included obtaining an additional VA medical nexus opinion to try and resolve this conflict and obtaining additional VA treatment records.  The outstanding treatment records (to the extent possible) and an examiner opinion was obtained later in April 2014.  An additional supplemental statement of the case was provided in September 2014.  Therefore, there was compliance, certainly substantial compliance, with this remand directive, in turn allowing the Board to proceed with its consideration of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for right and left ankle disorders are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2014 correspondence, the Veteran withdrew his appeal seeking increased initial disability ratings for service-connected right and left foot pes planus disabilities.

2.  In a December 2006 rating decision, the RO denied service connection for right and left ankle disorders.  The Veteran did not appeal.

3.  Evidence received since the RO decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact(s), and raises the reasonable possibility of substantiating the claims for service connection.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to a 20 percent for right pes planus with degenerative joint disease of the mid foot and right first metatarsophalangeal joint have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal for entitlement to an initial disability rating in excess of 20 percent for pes planus of the left foot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The December 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

4.  As new and material evidence has been received, the claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  As new and material evidence has been received, the claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id.  In correspondence from the Veteran received in November 2014, the Veteran indicated that he was satisfied with the October 2014 RO decision which increased the disability ratings for his right and left foot disabilities and was only further appealing his claims for service connection for right and left ankle disorders.  Since the claims are withdrawn, there remain no allegations of errors of fact or law for appellate consideration concerning these claims and the Board does not have jurisdiction to review them.  Consequently, the appeals are dismissed.

Claims to Reopen

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, service connection for right and left ankle disorders was denied in a December 2006 RO rating decision.  The Veteran did not appeal.  Therefore, the rating decision became final.  See 38 U.S.C.A. § 2014; 38 C.F.R. §§ 3.104, 20.1103.

The evidence received since the final RO decision includes additional post-service VA treatment records, including an October 2009 note in which the Veteran complained of ankle pain and stated that while in service he worked on a flight line and had a lot of jumping.  The diagnosis was traumatic arthropathy.  This evidence is new and material.  Accordingly, the claims are reopened.


ORDER

Entitlement to rating greater than 20 percent for right pes planus with degenerative joint disease of the mid foot and right first metatarsophalangeal joint is dismissed.

Entitlement to rating greater than 20 percent for pes planus of the left foot is dismissed.

New and material evidence has been received to reopen a claim for service connection for a right ankle disorder; to that extent, the appeal is granted.

New and material evidence has been received to reopen a claim for service connection for a left ankle disorder; to that extent, the appeal is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for a right and left ankle disorders must be remanded for further evidentiary development.

The Veteran has asserted service connection for right and left ankle disorders is warranted due to service and/or service-connected foot disabilities.  The Board remanded the claim in February 2014, for an opinion whether the Veteran's current right and left ankle disorders were caused or aggravated by his service-connected foot disabilities.  In an April 2014 VA examination report, the examiner determined that there was no evidence of any current right and/or left ankle disorder.  However, in January 2015 the Veteran submitted additional private treatment records.  An October 2012 private treatment note included a diagnosis of ankle arthralgia.  A December 2014 private treatment note included a diagnosis of degenerative joint disease of the ankles.  Given the difference in diagnoses, the Board finds an additional VA examination is necessary to determine if the Veteran has current left and right ankle disorders, and, if so, whether they were caused or aggravated by service or service-connected foot disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private medical care providers that have treated him for ankle disorders since February 2014.  Make arrangements to obtain all records that he adequately identifies.

2.  Schedule the Veteran for a VA examination to assess the relationship, if any, between his ankle disorders and his bilateral pes planus.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, the examiner must render an opinion whether the Veteran has a current right and/or left ankle disorder.  If so, the examiner should address the following: 

A.  the likelihood that the Veteran's bilateral pes planus caused any diagnosed right or left ankle disorders, to include from an abnormal gait/deformations of the foot putting strain on the ankle, a sprain from stepping on a pebble, or any other causes. 

B.  the likelihood that his bilateral pes planus AGGRAVATED (i.e. permanently worsened) his bilateral ankle disorders, if the examiner does not find a causal relationship.  The examiner must use the word 'aggravated' or similar language; phrases such as 'not due to' are not sufficient when rendering an aggravation opinion.  

If no diagnosis is made, the examiner must address the August 1970 periodic reserve examination report which reflects that, according to the Veteran, he was treated for arthritis of the right ankle in April 1970 (less than a year after separation from active service), the October 2012 diagnosis of ankle arthralgia, and the December 2014 diagnosis of degenerative joint disease of the ankles.

The examiner must support any opinion with a complete explanation.

3.  After completing any other development that may be warranted, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


